In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-22-00007-CV


                           JUSTIN WILLIAMS, APPELLANT

                                            V.

 ALLEN HURT, MD, INDIVIDUALLY; BRIARWOOD CLINIC, LLC; AND AMERICAN
                   MEDICAL GROUP, INC., APPELLEES

                          On Appeal from the 419th District Court
                                  Travis County, Texas
       Trial Court No. D-1-GN-21-004088, Honorable Maya Guerra Gamble, Presiding

                                      June 14, 2022
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


       A line from a 1976 Toyota vehicle commercial best captures our answer to the

appellant’s complaint: “You asked for it, you got it . . . .” Justin Williams questions the

arbitrator’s authority to entertain the dispute between him and Allen Hurt, M.D., Briarwood

Clinic, LLC, and American Medical Group (Hurt). According to the record, Williams

moved for arbitration, induced the New Mexico trial court to order it, and then complained

about holding it once the arbitrator awarded Hurt recovery. Allegedly, the arbitration
clause within a joint venture agreement executed by the parties did not encompass the

dispute in question. Williams viewed the latter as implicating the arbitrator’s jurisdiction

and raised it and other complaints to the trial court via a motion to vacate the award. The

New Mexico court denied the motion and entered a final judgment adopting the award.

Hurt then domesticated the New Mexico decree in Texas. Jurisdiction to arbitrate, or the

purported lack thereof, again formed a basis of Williams’s motion to vacate the foreign

judgment. The 419th District Court of Travis County, like its New Mexico cousin, rejected

the allegation by denying his motion. That resulted in this appeal. Here, Williams again

contends “the judgment is void because the rendering court lacked jurisdiction over the

subject matter” since “the arbitrator lacked jurisdiction to decide such issues.” We affirm.1

        New Mexico statute provides that “[a]n agreement contained in a record to submit

to arbitration any existing or subsequent controversy arising between the parties to the

agreement is valid, enforceable and irrevocable except upon a ground that exists at law

or in equity for the revocation of a contract.” N.M. STAT. ANN. § 44-7A-7(a). Elsewhere,

it states that “[a]n agreement to arbitrate providing for arbitration in this state confers

exclusive jurisdiction on the court to enter judgment on an award under the Uniform

Arbitration Act [44-7A-1 NMSA 1978].” Id. § 44-7A-27(b). As memorialized in the October

15, 2018 “Stipulated Order Staying Proceedings” executed by the Fifth Judicial District

Court of Lea County, the parties “agreed and stipulated” to arbitration of the dispute. The

court also expressed in its order that “[t]he parties agree to undergo arbitration with the

Honorable William Lang in Albuquerque, New Mexico.” Each litigant signed the written



         1 Because this appeal was transferred from the Third Court of Appeals, we are obligated to apply

its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.
                                                     2
order through their respective legal counsel. Having signed the order and “stipulated” to

arbitration through it, the document took on contractual characteristics. See Williams v.

Crutcher, 298 P.3d 1184, 1187 (N.M. Ct. App. 2013) (observing that “a stipulated

judgment, such as the one before us in this case, is not considered to be a judicial

determination, but a contract between the parties”). In other words, it became their

agreement through which they expressly acceded to arbitrating in Albuquerque, New

Mexico. If nothing else, that agreement vested the Fifth Judicial District Court with

“exclusive jurisdiction . . . to enter judgment on an arbitration award.” See Daniels Ins.

Agency, Inc. v. Jordan, 657 P.2d 624, 626 (N.M. 1982) (stating that New Mexico’s Uniform

Arbitration Act “permits ‘any court of competent jurisdiction of this state’ to enforce an

arbitration agreement under the Act and to enter judgment on an award” and “[i]n New

Mexico, the district courts have original jurisdiction over all cases other than those

specifically excepted by the New Mexico Constitution and ‘such jurisdiction of special

cases and proceedings as may be conferred by law’”). So too did it grant the arbitrator

the authority to act.

       Williams suggests that the agreement to arbitrate evidenced in both his motion to

compel arbitration and the October 15th order is unenforceable. Purportedly, this is so

because his “attorney . . . negligently handled Appellant’s case in numerous ways and

ultimately caused the arbitration award against Appellant.” According to the citations

Williams afforded us in his brief, the supposed and conclusory acts of negligence involved

the manner in which counsel handled the arbitration.        They did not implicate the

agreement to arbitrate itself, however.




                                            3
       Another reason for overruling Williams’s issue warrants comment. Judicial

proceedings of every other state must be given full faith and credit. Mayhew v. Caprito,

794 S.W.2d 1, 2 (Tex. 1990) (per curiam) (quoting U.S. CONST. art. IV, § 1)). This

encompasses their judgments, which are “entitled to full faith and credit—even as to

questions of jurisdiction—when the second court’s inquiry discloses that those questions

have been fully and fairly litigated and finally decided in the court which rendered the

original judgment.” Id. (quoting Durfee v. Duke, 375 U.S. 106, 111, 84 S. Ct. 242, 11 L.

Ed. 2d 186 (1963)). As previously mentioned, the New Mexico district court entertained

and denied Williams’s jurisdictional challenge. This may be due to his inducing that body

to compel arbitration by agreeing to it. Irrespective of the reason, nothing of record

establishes that he lacked a full and fair opportunity to litigate the specific topic in that

state; the contrary is true. See Armtech Ins. Servs. v. Hamilton, No. 07-08-00325-CV,

2009 Tex. App. LEXIS 1433, at *6 (Tex. App.—Amarillo Feb. 27, 2009, no pet.) (mem.

op.) (placing the burden on the judgment debtor to illustrate why a properly authenticated

copy of the foreign judgment should not be afforded full faith and credit). Thus, Mayhew

obligates us to heed the decision of the New Mexico court.

       To Williams we say, “you asked for it, you got it,” deny his sole issue, and affirm

the trial court’s order denying his motion to vacate the foreign judgment.




                                                         Brian Quinn
                                                         Chief Justice




                                             4